
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10(as)


EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT ("Agreement") is made and entered into by and
between    Mark S. Demilio, an individual ("Officer") and Magellan Health
Services, Inc., a Delaware corporation ("Employer").

        WHEREAS, Officer has been employed as Employer's Executive Vice
President, Legal and Finance; and

        WHEREAS, Employer desires to retain the services of Officer as Executive
Vice President, Legal and Finance, and Officer desires to render services to
Employer; and

        WHEREAS, Officer and Employer intend to enter into this Agreement for
purposes of, among other things, documenting the terms of Officer's continued
employment with Employer.

        NOW, THEREFORE, in consideration of the mutual covenants contained in
this Agreement, the parties agree as follows:

STATEMENT OF AGREEMENT

1.Employment. Employer agrees to employ Officer, and Officer accepts such
employment in accordance with the terms of this Agreement, for a term of two
years commencing as of October 1, 2002 and ending, unless terminated earlier in
accordance with the provisions of this Agreement, on September 30, 2004;
provided that this Agreement shall automatically renew for consecutive one-year
periods thereafter unless and until either party shall elect to not renew this
Agreement. If either party elects to not renew this Agreement at the expiration
of the initial term or upon any anniversary, they shall provide the other party
with written notice at least ninety days prior thereto. In the event the
Employer elects to not renew this Agreement at any time, such election shall be
deemed a "termination without cause" and the provisions of Section 6(b) shall
apply to such election.

2.Position and Duties of Officer. Officer will serve as Executive Vice President
and Chief Financial Officer, of Employer, or such other title upon which
Employer and Officer agree. Employer agrees that Officer's duties under this
Agreement will be the usual and customary duties of an Executive Vice President
and Chief Financial Officer, consistent with the foregoing, as are determined
from time to time by the Board, and will not be inconsistent with the provisions
of the Certificate of Incorporation of Employer or applicable law.

3.Time Devoted and Location of Officer.

a.Officer will devote his full business time and energy to the business affairs
and interests of Employer and will use his best efforts and abilities to promote
Employer's interests. Officer agrees that he will diligently endeavor to perform
services contemplated by this Agreement in a manner consistent with his
corporate title and in accordance with the policies and directives established
by the Board.

b.Officer's primary business office will be located in Columbia, Maryland.

c.Officer may serve as an officer, director, agent or employee of any direct or
indirect subsidiary or other affiliate of Employer but may not serve as an
officer, director, agent or employee of any other business enterprise without
the written approval of the Board; provided that Officer may make and manage
personal business investments of his choice (and, in so doing, may serve as an
officer, director, agent or employee of entities and business enterprises that
are related to such personal business investments) and serve in any capacity
with any civic, educational or charitable organization, or any governmental
entity or trade association,

1

--------------------------------------------------------------------------------

without seeking or obtaining such written approval of the Board if such
activities and services do not significantly interfere or conflict with the
performance of his duties under this Agreement.

4.Compensation.

a.Base Salary. Employer will pay Officer a base salary in the amount of Four
Hundred Thousand dollars ($400,000.00) per year. Officer's base salary under
this Section will be paid in semi-monthly intervals less appropriate
withholdings for federal and state taxes and other deductions authorized by
Officer. Such salary will be subject to review and adjustment by the Board, or
its Compensation Committee, from time to time consistent with prevailing
practices of Employer. Employer will also pay Officer a vehicle stipend of
$1,000 per month.

b.Annual Bonus. Officer also will be eligible to receive an annual bonus
conditioned upon Officer and/or Employer meeting certain goals or objectives to
be established for this purpose by the Board or its Compensation Committee. The
target amount for such bonus shall be fifty percent (50%) of Officer's base
salary and whether to pay an amount in excess of the target shall be determined
by the Board or its Compensation Committee in its discretion.

c.Benefits. Officer will be eligible to participate in Employer's Executive
Benefit Plan commensurate with his position. Officer will receive separate
information detailing the terms of the Executive Benefit Plan and the terms of
that plan will control. Officer will be eligible to participate in any
applicable annual incentive plan and stock option plan available to senior
officers of the Employer. Officer will be entitled during the term of this
Agreement to such other benefits of employment with Employer as are now or may
later be in effect for the most senior salaried officers of Employer.

d.Indemnification. Officer will be entitled to indemnification from Employer as
set forth in the Certificate of Incorporation and By-Laws of the Employer on the
date hereof.



5.Expenses. During the term of this Agreement, Employer will reimburse Officer
promptly for all reasonable travel, entertainment, parking, business meetings
and similar expenditures incurred in pursuance and furtherance of Employers
business upon receipt of reasonable supporting documentation as required by
Employer's policies applicable to its officers generally.

6.Termination.

a.Termination Due to Resignation and Termination For Cause. Except as otherwise
set forth in this Agreement, this Agreement, Officer's employment, and all of
Officer's rights to receive compensation and benefits from Employer, will
terminate upon the occurrence of any of the following events: (i) the effective
date of Officer's resignation without good reason, or (ii) termination for cause
at the discretion of Employer under the following circumstances:

(i)The death of Officer;

(ii)The disability of Officer as defined in Section 6(d);

(iii)The deliberate and intentional refusal to perform Officer's duties for
Employer as provided in Sections 2 or 3. If Employer determines that Officer has
deliberately or intentionally failed to perform his duties for Employer as
provided in Sections 2 or 3, Employer will notify Officer in writing of the
reasons for its determination and will provide Officer a reasonable period in
which to either contest the determination or to correct the defects in
performance, but in no event more than thirty days;

(iv)Officer has breached or otherwise failed to comply with the provisions of
Section 7; or

2

--------------------------------------------------------------------------------

(v)Officer has committed an act of dishonesty, fraud, misrepresentation or other
acts of moral turpitude involving his duties on behalf of Employer, which in the
reasonable opinion of the Board causes it to conclude that the continuation of
employment is not in the best interest of Employer.



b.Termination Without Cause. Employer may terminate this Agreement without cause
at any time by giving thirty days prior written notice to Officer. If Employer
terminates this Agreement without cause, Employer may direct Officer to
immediately cease providing services. If Employer terminates this Agreement
without cause or if Employer elects to not renew this Agreement at any time:

(i)Employer will continue to pay Officer his base salary in effect as of the
date of such termination or expiration for a period of two years following the
effective date of such termination or expiration. (Such continued salary
payments shall be made, less taxes and other normal withholdings in accordance
with Employer's normal payroll procedures.);

(ii)Employee shall have all of the rights under any stock option or other
stock-based compensation plan pursuant to the terms of such plans (and any
related stock option or similar agreements); and

(iii)The portion or portions of any bonus or other cash incentive compensation
that had been accrued with respect to Officer on the books of Employer through
the date of termination pursuant to this Section 6(b) or otherwise will be paid
to Officer in accordance with the applicable plan.

        If Officer dies after Employer has terminated this Agreement without
cause or provided notice of its election to not renew this Agreement, but before
Employer has made all of the payments required under this Section, Employer
shall make all such remaining payments under this Section to Officer's estate
pursuant to the schedule for such payments set forth in this Section and the
Officer's estate is an express third party beneficiary hereof.

c.Termination by Officer for Good Reason. Officer may terminate this Agreement,
and Officer's employment with Employer, for "good reason" (except as provided in
Section 6(c)(v)) upon the occurrence of any of the following:

(i)The assignment to Officer of any duties inconsistent with the status of his
positions from time to time under Section 2, or a substantial alteration in the
nature or status of his responsibilities from those in effect from time to time
under Section 2; or

(ii)A reduction by Employer of Officer's annual base salary as in effect from
time to time during the term of this Agreement or the restriction on eligibility
of Employee to any other benefit set forth in Section 6(c) that is not applied
to all officers of the Employer or the material restriction to indemnification
from Employer as set forth in Section 6(d); or

(iii)A request by Employer for Officer to relocate his office, or to expend a
portion of his time at an office outside the greater Baltimore area; or

(iv)The failure of Employer to comply with Section 4; or

(v)Any material breach of this Agreement by Employer.

        Prior to terminating this Agreement pursuant to this Section, Officer
will give to Employer written notice of his "good reason" for terminating this
Agreement and provide Employer with a reasonable period in which to contest or
correct the "good reason", but in no event less than thirty days. In the event
of a termination for "good reason" pursuant to any subsection of this
Section 6(c), Officer will be

3

--------------------------------------------------------------------------------


entitled to receive all compensation and benefits provided for in this Agreement
as though Employer had terminated this Agreement on such date without cause
under Section 6(b).

d.Disability. Officer will be deemed to be "disabled" or to suffer from a
"disability" within the meaning of Section 6(a)(ii) if, because of a physical or
mental impairment, Officer has been unable to perform the essential functions of
his position (even with reasonable accommodation) for a period of 180 days
within a one-year period, or if Officer reasonably can be expected to be unable
to perform the essential functions of his position (even with reasonable
accommodation) for such period. "Essential duties" include, without limitation,
travel to company meetings and functions, and all other duties customarily
performed by corporate executives generally occupying similar positions as
Officer. Upon termination of Officer's employment pursuant to Section 6(a)(ii),
Officer will be entitled to receive from Employer an amount equal to sixty
percent of Officer's base salary payable over the greater of the two years
immediately following Officer's termination or the remainder of the term of this
Agreement, reduced by payment received by Officer from Employer's long-term
disability plan.

e.Effect of Termination. Except as otherwise provided for in this Section 6,
upon termination of this Agreement, all rights and obligations under this
Agreement will cease except for the rights and obligations under Sections 4 and
5 to the extent Officer has not been compensated or reimbursed for services
performed prior to termination (the amount to be prorated for the portion of the
pay period prior to termination) including payment of any earned but unpaid Paid
Time Off, payments under any benefit plan and any other rights and obligations
under any benefit plan (including stock compensation plan) or agreement; the
rights and obligations under Sections 6(d), 7, 8, and 9; and all procedural and
remedial provisions of this Agreement. A termination of this Agreement will
constitute a termination of Officer's employment with Employer.

f.Termination Upon a Change of Control. Officer will be entitled to terminate
this Agreement upon a change of control and will be entitled to all of the
salary, benefits and other rights provided in this Agreement as though the
termination had been initiated by Employer on such date without cause under
Section 6(b). For purposes of this Agreement, a change of control will take
place upon the occurrence of any of the following events: (a) the acquisition
after the beginning of the term of this Agreement in one or more transactions of
beneficial ownership (within the meaning of Rule 13d-3(a)(1) under the
Securities Exchange Act of 1934, as amended (the "Exchange Act")) by any person
or entity (other than Officer) or any group of persons or entities (other than
Officer) who constitute a group (within the meaning of Rule 13d-5 of the
Exchange Act) of any securities of Employer such that as a result of such
acquisition such person or entity or group beneficially owns (within the meaning
of Rule 13d-3(a)(1) under the Exchange Act) more than fifty percent of
Employer's then outstanding voting securities entitled to vote on a regular
basis for a majority of the Board; or (b) the sale of all or substantially all
of the assets of Employer (including, without limitation, by way of merger,
consolidation, lease or transfer) in a transaction (except for a sale-leaseback
transaction) where Employer or the holders of common stock of Employer do not
receive: (i) voting securities representing a majority of the voting power
entitled to vote on a regular basis for the Board of Directors of the acquiring
entity or of an affiliate which controls the acquiring entity; or
(ii) securities representing a majority of the equity interest in the acquiring
entity or of an affiliate that controls the acquiring entity, if other than a
corporation.

4

--------------------------------------------------------------------------------



7.Protection of Confidential Information/Non-Competition/Non-Solicitation.

        Officer covenants and agrees as follows:

a.During the term of this Agreement and continuing for a period of five years
after the expiration or termination of this Agreement for any reason, Officer
will not use or disclose, directly or indirectly, for any reason whatsoever or
in any way, other than at the direction of Employer during the course of
Officer's employment or, thereafter, upon receipt of the prior written consent
of Employer, any confidential business information, information that derives
economic value from not being generally known to the public, or trade secrets of
Employer or any corporate affiliate or subsidiary, including, but not limited
to: lists of past, current or potential customers; all systems, manuals,
materials, processes and other intellectual property of any type used in
connection with business operations; financial statements, cost reports and
other financial information; contract proposals and bidding information; rate
and fee structures; policies and procedures developed as part of a confidential
business plan; and management systems and procedures, including manuals and
supplements ("Confidential Information"). The obligation not to use or disclose
any of the Confidential Information will not apply, to: (i) any Confidential
Information known by Officer before commencing employment with Employer and any
predecessor or affiliated entities of Employer; or (ii) as to times following
the termination of the employment of Officer with Employer, any information that
is or becomes public knowledge, through no unauthorized action or inaction of
Officer, and that may be utilized by the public without any direct or indirect
obligation to Employer, but the termination of the obligation for non-use or
nondisclosure by reason of such information becoming public knowledge will run
only from the date such information becomes public knowledge. The provisions
above will be without prejudice to any rights or remedies of Employer under any
state or federal law protecting trade secrets or confidential information.

b.During the term of this Agreement and continuing for a period of two years
after the expiration or termination of this Agreement for any reason, Officer
will not, within a radius of fifty miles of any operation of Employer or a
corporate affiliate or subsidiary of Employer involved in the same business as
Employer, engage, directly or indirectly, as a manager, consultant, salesperson,
officer, director or in any other role involving customer relations or senior
management duties, in the business of behavioral managed care services. This
prohibition will relate only to sites of operations of Employer or its corporate
affiliates or subsidiaries existing as of the date of the making of this
Agreement. The parties agree, however, that in consideration of the covenants
made by Employer in this Agreement, Employer will be entitled to provide an
updated list on an annual basis of sites of operations of Employer and its
corporate affiliates and subsidiaries which updated list will then constitute
the pertinent sites for interpreting the geographic scope of the restrictions
set forth in this Section. No failure to provide such a list, however, will
establish a waiver or prejudice Employer's right to provide a list at a later
time.

c.During the term of this Agreement and continuing for a period of two years
after the expiration or termination of this Agreement for any reason, Officer
will not solicit, or attempt to solicit, any current or prospective customer of
Employer or of any corporate affiliate or subsidiary of Employer involved in the
same business as Employer for the purpose of promoting the delivery of
behavioral managed care services by an entity or person(s) other than Employer
or a corporate affiliate or subsidiary of Employer. For purposes of this
Section, the term "current customer" is defined as any entity or person(s) with
whom Employer or its corporate affiliates or subsidiaries has provided, or has
contracted to provide, behavioral or other specialty health managed care
services during the year preceding the expiration or termination of Officer's
employment with Employer provided Officer either has had personal

5

--------------------------------------------------------------------------------

contact with such customer or received confidential business information about
such customer. For purposes of this Section, the term "prospective customer" is
defined as: (i) any entity or person(s) with whom Employer or its corporate
affiliates or subsidiaries have actively solicited or made presentations or
proposals to, or negotiated with, to provide behavioral or other specialty
health managed care services during the year preceding the expiration or
termination of Officer's employment with Employer provided Officer had personal
contact with such prospective customer or received confidential business
information about such prospective customer; or (ii) any entity or person(s)
with respect to which Officer was actively engaged in the planning or targeting
of such entity or person(s) for purposes of soliciting behavioral or other
specialty health managed care services during the year preceding the expiration
or termination of Officer's employment with Employer.

d.During the term of this Agreement and continuing for a period of one year
after the expiration or termination of this Agreement for any reason, Officer
will not, by himself or in conjunction with or on behalf of any other person or
entity, directly or indirectly, solicit or induce any employee of Employer or
any of its corporate affiliates or subsidiaries to terminate his or her
employment with Employer or any of its corporate affiliates or subsidiaries.
This prohibition will apply only to persons employed by Employer or any of its
corporate affiliates or subsidiaries during the one year immediately prior to
the expiration or termination of this Agreement.

e.Notwithstanding anything else set forth in this Agreement, Officer's
compliance with the terms of this Section 7 is an express condition precedent to
Officer's entitlement to any of the compensation and benefits set forth in this
Agreement. Absent such compliance, Officer will gain no ownership or rights to
said compensation and benefits.



8.Work Made for Hire. Officer agrees that any written program materials,
protocols, research papers and all other writings (the "Work"), which Officer
develops for the use of Employer or a corporate affiliate or subsidiary during
the term of this Agreement, will be considered "work made for hire" within the
meaning of the United States Copyright Act, Title 17, United States Code, which
vests all copyright interest in and to the Work in Employer. If, however, any
court of competent jurisdiction finally declares that the Work is not or was not
a work made for hire as agreed, Officer agrees to assign, convey, and transfer
to the Employer all right, title and interest Officer may presently have or may
have or be deemed to have in and to any such Work and in the copyright of such
work including, but not limited to, all rights of reproduction, distribution,
publication, public performance, public display and preparation of derivative
works, and all rights of ownership and possession of the original fixation of
the Work and any and all copies. Additionally, Officer agrees to execute any
documents necessary for Employer to record and/or perfect its ownership of the
Work and the applicable copyright. Notwithstanding anything to the contrary in
this Section 8, Section 8 will not apply to any writings Officer develops which
are not for the use of Employer or a corporate affiliate or subsidiary or are in
each instance specifically excluded in advance of publication from the coverage
of the foregoing by the Board.

9.Property of Employer. Officer agrees that, upon the termination of this
Agreement, Officer will immediately surrender to Employer all property,
equipment, funds, lists, books, records and other materials of Employer or any
corporate affiliate or subsidiary in Officers possession or control.

10.Governing Law. This Agreement and all issues relating to the validity,
interpretation and enforcement of this Agreement will be governed by and
interpreted under the laws of the State of Maryland.

11.Remedies. Employer and Officer agree that an actual or threatened violation
by Officer of the covenants and obligations set forth in Sections 7, 8 and 9
would cause irreparable harm to Employer and that the remedy at law for any such
violation will be inadequate. Officer agrees,

6

--------------------------------------------------------------------------------

therefore, that Employer will be entitled to appropriate equitable relief,
including, but not limited to, a temporary restraining order and a preliminary
injunction, without the necessity of posting a bond. The provisions of Sections
7, 8, and 9 will survive the termination of this Agreement in accordance with
the terms set forth in each Section.

12.Arbitration. Except for an action for injunctive relief as described in
Section 11, any disputes or controversies arising under this Agreement will be
settled by arbitration in Columbia, Maryland, through the use of and in
accordance with the applicable rules of the American Arbitration Association
relating to arbitration of commercial disputes and pursuant to the Federal
Arbitration Act. The determination and findings of such arbitrator(s) will be
binding on all parties and may be enforced, if necessary, in any court of
competent jurisdiction.


   

--------------------------------------------------------------------------------

Officer's Initials

13.Notices. Any notice or other communication required to be given to any party
under this Agreement will be given in writing and will be deemed to have been
fully given: (a) if mailed, first class mail, postage prepaid, five days after
it is sent; (b) if sent by a nationally recognized next day delivery service
that obtains a receipt on delivery, the day after it is sent; and (c) in any
other case, when actually received. In each case, notice will be sent to the
following address (or such other addresses as will be given in writing pursuant
to this notice provision by any party to the other parties):


    To Officer:   Mark S. Demilio
643 Sussex Road
Towson, Maryland 21286
 
 
To Employer:
 
Magellan Health Services, Inc.
6950 Columbia Gateway Drive
Suite 400
Columbia, MD 21046
Attention: President & CEO
 
 
With a copy to:
 
Magellan Health Services, Inc.
6950 Columbia Gateway Drive
Suite 400
Columbia, MD 21046
Attention: General Counsel

14.Headings. The headings of the Sections of this Agreement have been inserted
for convenience of reference only and will not be construed or interpreted to
restrict or modify any of the terms or provisions of this Agreement.

15.Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement, such provision will be fully severable and this Agreement and
each separate provision will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part of this Agreement,
and the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance from this Agreement. In addition, in lieu of such
illegal, invalid or unenforceable provision, there will be added automatically
as a part of this Agreement a provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and be legal, valid and
enforceable, if such reformation is allowable under applicable law.

7

--------------------------------------------------------------------------------

16.Binding Effect. This Agreement will be binding upon and will inure to the
benefit of Employer's successors and assigns. This Agreement may not be assigned
by Officer to any other person or entity but may be assigned by Employer to any
subsidiary or affiliate of Employer (provided Officer's duties for the
consolidated enterprise are not diminished) or to any successor to or transferee
of all, or any part, of the stock or assets of Employer (subject to Officer's
rights under Section 6(f)).

17.Employer Policies, Regulations and Guidelines for Officers. Employer may
issue policies, rules, regulations, guidelines, procedures or other
informational material, whether in the form of handbooks, memoranda, or
otherwise, relating to its officers. These materials are general guidelines for
Officer's information and should not be construed to alter, modify or amend this
Agreement for any purpose whatsoever.

18.Negotiated Document. The parties acknowledge and agree that this Agreement
has been arrived at through a process of negotiation and no one party should be
deemed to be the drafter of this Agreement.

19.Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties with respect to its subject matter and
supersedes all prior agreements and understandings, whether written or oral,
relating to the same subject matter unless expressly provided otherwise within
this Agreement and except for any Stock Option Agreements previously entered
into by Officer and Employer. Officer acknowledges and agrees that this
Agreement supersedes and extinguishes all obligations owed to Officer under any
prior agreement with Magellan Health Services, Inc. or any other corporate
affiliate or subsidiary of Employer. Officer and Employer acknowledge and agree
that Employer's corporate affiliates and subsidiaries are express third party
beneficiaries of this Agreement. Without limitation, this Agreement supersedes
those agreements referenced-in the first Whereas clause of this Agreement. No
amendment or modification of this Agreement will be valid unless made in writing
and signed by each of the parties whose rights, duties or obligations would in
any way be affected by an amendment or modification. No representations,
inducements or agreements have been made to induce either Officer or Employer to
enter into this Agreement other than those expressly set forth within this
Agreement. Except as expressly set forth herein, this Agreement is the sole
source of rights and duties as between Employer and Officer relating to the
subject matter of this Agreement.

        IN WITNESS WHEREOF, the parties have executed this Agreement on the 14th
day of October, 2002.

OFFICER   MAGELLAN HEALTH SERVICES, INC.                        

--------------------------------------------------------------------------------

Mark S. Demilio   By:

--------------------------------------------------------------------------------

David S. Messina
President & Chief Executive Officer

8

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10(as)



EMPLOYMENT AGREEMENT
